DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 9-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claims 1 and 5 have are directed to product (“a door weather strip” “an operating mechanism”) and also contain process steps (“a first step”, “the door is closed”, etc.) in the same claim. It is held that a single claim which claims both an apparatus and the method steps of using the apparatus are indefinite under 35 U.S.C. 112(b). (See MPEP 2173.05(p) II). Examiner is interpreting claims as product claims for purpose of examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US2908948 hereinafter Jones).

	With regard to claim 1 (as best understood by with regards to the 112 rejection above), 
A door weather strip (8) that is mounted to a door (2) of a vehicle (1) to seal a gap between the door (2) and the vehicle body (3), 
	the weather strip (8) comprising a mounting base (9) and a hollow seal portion (10), the mounting base (9) being mounted to the door (2) wherein 
	the mounting base (9) has a hole (area encompassed by 37) penetrating the mounting base (9), 
	the hole (area encompassed by 37) is mounted with a valve (31) for discharging the air or sucking air into the hollow seal portion (10), which penetrates the mounting base (9),

	the door weather strip involves: 

	
	a second step (shown in figure 3) in which, when the door (2) starts to open, the valve (31) is closed, and, when the door (2) is open, the valve (31) remains closed to substantially retain the shaped state of the hollow seal portion; (31 is closed air is pulled out via check valve 28 figure 3)
and 

	a third step (shown in figures 2 and 3) in which the valve (31) is opened at a time point when the door starts to close (shown in figure 2) and the hollow seal portion (10) starts to come into contact between the door (2) and the vehicle body opening (3) at a time point when the door (2) is closed, (33 comes into contact with 32 in order to open valve 31)
and 
	the weather strip (8) shaped by the first step (shown in figure 2) is subjected to alternate repetition of the second step (shown in figure 3) and the third step (shown in figures 2 and 3) in association with the opening and closing of the door (steps 2 and 3 can be repeated in association with opening and closing of the door as shown in figures 2 and 3).


	With regard to claim 2, 
when the door (2) is left open over a long time in the second step (shown in figure 3), a fourth step (when closing the door over a period of time) of opening the valve (31) is provided, and the process is returned to the first step (shown in figure 2) in order to close the door (2) again. 

	With regard to claim 5, 
	An operating mechanism for a door weather strip (8) that is mounted to a door (2) of a vehicle (1) to seal a gap between the door (2) and the peripheral edge of the vehicle body opening (3), wherein
	the weather strip (8) includes a mounting base (9) and a hollow seal portion (10), the mounting base (9) being mounted to the door (2), 
	the mounting base (9) has a hole (area encompassed by 37) penetrating the mounting base (9), 
	the hole (area encompassed by 37) is mounted with a tube (36) for discharging the air within the hollow seal portion or sucking air into the hollow seal portion (10), which penetrates the mounting base (9), the door weather strip (8) involves: 
	a first step (shown in figure 2) in which, after mounting of the manufactured door weather strip (8) to the door (2), the door (2) is closed with the air within the 
	a second step (shown in figure 3) in which, when the door (2) starts to open, flow of the air within the tube (36) is stopped with the door open (shown in figure 3) to substantially retain the shaped state of the hollow seal portion (10); and 
	a third step (shown in figures 2 and 3) in which the air within the hollow seal portion (10) is allowed to flow through the tube (36) at a time point when the door (2) starts to close (shown in figure 2) and the hollow seal portion (10) starts to come into contact between the door (2) and the vehicle body opening (3) at a time point when the door (2) is closed, so that air is allowed to be discharged from the hollow seal portion (10), and 
	the weather strip (8) shaped by the first step (shown in figure 2) is subjected to alternate repetition of the second step (shown in figure 3) and the third step (shown in figures 2 and 3) in association with the opening and closing of the door (steps 2 and 3 can be repeated in association with opening and closing of the door as shown in figures 2 and 3).

	With regard to claim 6, 


	With regard to claim 7, 
the discharge of air out of the hollow seal portion (10) or the suction of air into the hollow seal portion (10) due to the flow of the air within the hollow seal portion through the tube (23) is performed by opening or closing a valve unit (31) of a device including the valve unit (31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Schiffers (DE10150834 hereinafter Schiffers).

With regard to claim 3, Jones teaches
Two valves including a first valve (30) and a second valve (31);

the first step (shown in figure 2) is performed with the first valve (31) open and the second valve (30) closed; the second step (shown in figure 3) is performed with the first valve (31) closed; and the third step (shown in figures 2 and 3) is performed with the second valve (30) open. (valve 30 is configured to be opened while the door begins initial closing from the open state (“The relief valve 30 is set to initially open preferably at a pressure corresponding to the pressure created in the cylinder 11 by a relatively small amount of displacement of piston 12 away from head 13”, column 3 lines 25-28)

Jones does not disclose that the first valve (30) has a higher flow rate than the second valve (31)

However Schiffers teaches

Two valves where the first valve (128) has a greater flow rate than that of the second valve (122) (“compressed air of 8 bar flows through the valve 128”, page 3 para 3) (“When valve 122 is opened, air flows into the inflatable seal with a maximum permissible pressure of +0.4 bar”, page 3 para 2)

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the first valve have a higher flow rate than the second valve because having a higher flow rate for the first valve is more needed as the piston displaced within the cylinder would not be able to be released thus slowing the system down not allowing the piston to be displaced at the rate in which the user closes the door. If the air flow of the second valve into the weather strip were greater than that of the first, the weather strip would be worn out quicker as the hollow seal portion is required to inflate or deflate too quickly.
	

	With regard to claim 4, Jones teaches 
the valve includes a first valve (30) and a second valve (31)

when the door (2) is left open over a long time in the second step (shown in figure 3), a fourth step (when closing the door over a period of time) of opening 

the first valve (30) has a flow rate of air per hour greater (when modified by Schiffers) than a flow rate of air per hour of the second valve (31); 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637